Title: To Thomas Jefferson from James Monroe, 6 May 1782
From: Monroe, James
To: Jefferson, Thomas


        
          Dear Sir
          Richmond May 6. 1782
        
        Mr. Short being just sitting out for Monticello I am happy to take the opportunity to assure you how sincerely I thank you for the late instance of your kindness and attention to me, which I particularly value as a testimony of your regard for me, and at the same time to assure you that nothing but a series of disappointments in the vessels I had appointed to sail in deprivd me of the opportunity of availing myself in that instance of the advantage it would have given me. Mr. Short will inform you of my appointment  in the House, upon declining the other plan, and how very anxiously I wish your arrival and how very sincerely I join the better part of this community in my desire that a few days more will give us your aid in the House and society to your friends. I have only time to desire my best respects to Mrs. Jefferson and assure I am with great respect esteem yr. sincere friend & servant,
        
          Jas. Monroe
        
      